
EXHIBIT 10(xiii)











THE CLOROX COMPANY



EXECUTIVE INCENTIVE COMPENSATION PLAN



Amended and Restated Effective



as of July 17, 2002







1.   PURPOSE







The purpose of The Clorox Company Executive Incentive Compensation Plan (the "Plan") is



to provide an incentive for corporate officers and to recognize and reward those officers.  The



Company’s executive officers are eligible to earn short-term incentive awards under this Plan



and under the Company’s Management Incentive Compensation Plan.











2.  DEFINITIONS







The following terms will have the following meaning for purposes of the Plan:







(a)            "Award" means a bonus paid in cash, Stock and/or restricted Stock.







(b)  "Board" means the Board of Directors of the Company.







(c)  "Clorox Value Measure" means an economic value-added model the calculation of



which links profit to investment by including a capital charge for assets employed in the



business.







(d)  "Code" means the Internal Revenue Code of 1986, as amended.







(e)            "Committee" means the Employee Benefits and Management Compensation Committee



of the Board, or such other Committee designated by the Board to administer the Plan



provided that the Committee shall consist of two or more persons, each of whom is an



"outside director" within the meaning of Section 162(m) of the Code.







(f)            "Company" means The Clorox Company.







(g)            "Participant" means a corporate officer of the Company or a Subsidiary selected by the



Committee to participate in the Plan.







(h)            "Performance Criteria" means the following measures of performance: total shareholder



return, Stock price, Clorox Value Measure, economic value added, profit margin (gross or



net), asset turnover, sales growth, asset growth, return on investment, earnings per share,



return on equity, return on assets, return on capital, operating cash flow, cost of capital, net



income, market share, working capital, customer satisfaction, and employee satisfaction.



 



      A Performance Criterion may be applied by the Committee as a measure of the



performance of any, all, or any combination of the following: the Company, a Subsidiary, a



division, group or other unit of the Company or a Subsidiary, or a particular product category



or categories of the Company or a Subsidiary.







"Performance Goal(s)" means the goal or goals established for a Participant by the Committee in accordance with Section 4(a).







(j)       “Retirement” means termination of employment with the Company, other than by reason



of death or disability, (1) at age 65, (2) at at least age 55 with at least ten years of vesting



service under The Clorox Company Pension Plan or (3) with at least 20 years of vesting



service under The Clorox Company Pension Plan







(k)  "Stock" means common stock of the Company.







(l)            "Subsidiary" means any corporation in which the Company, directly or indirectly,



controls 50 percent or more of the total combined voting power of all classes of stock.







(m) "Target Award" means the amount of the target award established for each Participant by



the Committee in accordance with Section 4(a).







3.    TERM







The Plan shall be effective as of July 1, 1996 and shall continue until June 30, 2006, subject



to stockholders’ approval unless reapproved by the Company's stockholders or unless



amended or terminated pursuant to Section 9 hereof.







4.   AWARDS







(a)  Within 90 days after the beginning of each fiscal year of the Company (a "year"), the



Committee will select Participants for the year and establish in writing (i) an objective



Performance Goal or Goals for each Participant for that year based on one or more of the



Performance Criteria, (ii) the specific Award amounts that will be paid to each Participant if



his or her Performance Goal or Goals are achieved (the "Target Award") and (iii) the method



by which such amounts will be calculated. The Committee may specify as to each Target



Award the form of payment of the Award (cash, Stock, restricted Stock, and/or other



property), provided that if restricted Stock is offered as an incentive to Participants to take



some or all of their Award in Stock the amount of the restricted Stock shall be specified and



the Target Award, including such restricted Stock, shall not exceed the maximum Award



permitted under Section 4(b). The Target Award may provide for payment of all or part of



the Target Award in the case of retirement, death, disability or change of ownership of



control of the Company or a Subsidiary during the year.







(b)  The maximum Award that may be paid to any Participant under the Plan for any year will



be $4 million.







(c)  The Committee may reduce or eliminate, but may not increase, any Award calculated



under the methodology established in accordance with paragraph (a) in order to reflect



additional considerations relating to performance.



 



(d)  As soon as practicable following each year while the Plan is in effect, the Committee



shall determine and certify, for each Participant, the extent to which the Performance Goal



or Goals have been met and the amount of the Award, if any, to be made. Awards will be



paid to the Participants following such certification by the Committee and no later than



ninety (90) days following the close of the year with respect to which the Awards are made.







(e)  The Company shall withhold from the payment of any Award hereunder any amount



required to be withheld for taxes.







5.   TERMINATION OF EMPLOYMENT







Except as may be specifically provided in an Award pursuant to Section 4(a), a Participant



shall have no right to an Award under the Plan for any year in which the Participant is not



actively employed by the Company or its Subsidiaries on June 30 of such year. In



establishing Target Awards, the Committee may also provide that in the event a Participant



is not employed by the Company or its Subsidiaries on the date on which the Award is paid,



the Participant may forfeit his or her right to the Award paid under the Plan.







6.   ADMINISTRATION







The Plan will be administered by the Committee. The Committee will have the authority to



interpret the Plan, to prescribe rules relating to the Plan and to make all determinations



necessary or advisable in administering the Plan. Decisions of the Committee with respect to



the Plan will be final and conclusive.







7.   UNFUNDED PLAN







Awards under the Plan will be paid from the general assets of the Company, and the rights of



Participants under the Plan will be only those of general unsecured creditors of the



Company.







8.   CODE SECTION 162(M)







It is the intent of the Company that all Awards under the Plan qualify as performance-based



compensation for purposes of Code Section 162(m)(4)(C) so that the Company's tax



deduction for such Awards is not disallowed in whole or in part under Code Section 162(m).



The Plan is to be applied and interpreted accordingly.







9.   AMENDMENT OR TERMINATION OF THE PLAN







The Committee may from time to time suspend, revise, amend or terminate the Plan;



PROVIDED, that any such amendment or revision which requires approval of the



Company's shareholders in order to maintain the qualification of Awards as performance-



based compensation pursuant to Code Section 162(m)(4)(C) shall not be made without such



approval.







10.   APPLICABLE LAW







The Plan will be governed by the laws of California.











11.   NO RIGHTS TO EMPLOYMENT







Nothing contained in the Plan shall give any person the right to be retained in the



employment of the Company or any of its Subsidiaries. The Company reserves the right to



terminate any Participant at any time for any reason notwithstanding the existence of the



Plan.







12.   NO ASSIGNMENT







Except as otherwise required by applicable law, any interest, benefit, payment, claim or right



of any Participant under the Plan shall not be sold, transferred, assigned, pledged,



encumbered or hypothecated by any Participant and shall not be subject in any manner to



any claims of any creditor of any Participant or beneficiary, and any attempt to take any such



action shall be null and void. During the lifetime of any Participant, payment of an Award



shall only be made to such Participant. Notwithstanding the foregoing, the Committee may



establish such procedures as it deems necessary for a Participant to designate a beneficiary



to whom any amounts would be payable in the event of any Participant's death.







13.   STOCKHOLDER APPROVAL







This Plan shall be subject to approval by a vote of the stockholders of the Company at the



2001 Annual Meeting, and such stockholder approval shall be a condition to the right of any



Participant to receive any benefits hereunder.
